Citation Nr: 0213131	
Decision Date: 09/27/02    Archive Date: 10/03/02

DOCKET NO.  02-02 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to 
February 1986 and from October 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which increased the veteran's 
evaluation for PTSD to 50 percent.


FINDING OF FACT

The veteran's service connected PTSD is manifested by 
symptomatology which results in no more than severe social 
and employment impairment, and less than total occupational 
and social impairment.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 70 
percent (but no higher) for the veteran's service connected 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.130, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

A February 2000 VA outpatient physician assistant's note 
indicated that the veteran presented in an appropriate dress 
and manner and was pleasant and cooperative.  The veteran 
reported stress, anxiety, and anger.  He indicated that over 
the past 3 years since he was given a different position at 
work, he had problems with sleep, nightmares and stress that 
had become progressively worse.  As a result he feared that 
he might not have his job much longer and would be unable to 
support his wife and young son.  He reported he had been 
taken to a local emergency room about a year earlier for 
treatment of a reported panic attack, but otherwise had never 
been hospitalized for PTSD problems or emotional problems.  
It was noted that the veteran tearfully related incidents 
during the Persian Gulf war that continued to interfere with 
his thoughts and everyday activities.  He reported poor sleep 
with nightmares, depression, intrusive thoughts, anger, poor 
concentration, hypervigilence, and increased startle 
response.  He denied flashbacks, guilt, hallucinations, 
suicidal intent, or avoidance of thoughts/activities.

A June 2000 VA progress note indicated that the veteran felt 
that he was at the end of his rope and had a panic attack at 
work and that his co-workers were unsympathetic and made fun 
of him when this happened.  The next day's entry indicated 
that the veteran's symptoms did not allow for differentiation 
between panic attacks vs. needs evaluation for diagnosis, 
counseling and medication review.  In a psychology note dated 
August 2000 the examiner indicated that panic disorder was 
the most appropriate diagnosis for now and would continue 
evaluating his case.  The veteran spent most of the time 
talking about how the memory problem had affected his life.  
He reported having difficulty troubleshooting breakdowns of 
machinery in the factory.  He indicated that he would start 
feeling inadequate and his heart would start to race, 
culminating usually in a panic attack.  The veteran claimed 
to have these panic attacks for 4 to 5 years, at home and at 
work, about once a day.  He reported depression with periodic 
suicidal ideation, had night sweats, and became angry when 
thinking about what he had been through.  He indicated that 
he sometimes felt guilt when he thought about the Persian 
Gulf, but this was not pervasive.  Later that month the 
veteran was given information on Valium and told to stop 
taking Librium for panic attacks.  

According to a September 2000 neuropsychological report from 
C.C.A., Ph.D., P.S.C., the veteran reported experiencing 
significant anxiety, and frequent panic attacks, which had 
become more frequent over the last six months.  The veteran 
indicated that he was an employee at a corporation in Berea, 
Kentucky.  It was noted that the veteran's speech was clear 
and relatively articulate, and no obvious expressive or 
receptive language difficulties were noted.  Facial 
expressions of emotion, and emotional prosody were normal in 
variety and intensity.  He did not appear to be overtly 
dysphoric, anxious, or irritable.  He put forth a strong 
effort on all tasks presented to him.  Testing results showed 
that the veteran fell within the average to low-average 
range.  Functional deviations were noted, however, on tests 
of sustained attention, language repetition, and 
reading/language comprehension, his ability to learn and to 
recall discrete/auditory information was reduced, as was his 
working verbal/auditory memory.  Significant deviations were 
documented on tests of phonetic, verbal fluency, as well as 
in the veteran's bilateral visuomotor speed and dexterity.  
The veteran also displayed a relative suppression in his 
fluid reasoning skills.  The examiner indicated that the 
veteran's deficits were sufficient to greatly interfere with 
his daily functioning.  It was also noted that the veteran's 
emotional difficulties were not able to be determined with 
precision based upon his responses to testing as he produced 
an invalid profile.  

At his February 2001 VA examination, the veteran reported 
that he was married with an eight year old son, they owned 
their own house and the veteran was employed.  The veteran 
was concerned that he was not going to be able to hold on to 
his job much longer although his boss had been understanding 
of the situation.  The veteran indicated that he had trouble 
retaining information and has had blackouts.  He stated that 
his anger issues had become increasingly worse and he had 
anxiety and panic attacks, two to three times daily.  He 
indicated that he had sleep problems, became very defensive, 
started isolating, and withdrew from family and friends.  The 
veteran also reported becoming paranoid and started pulling 
the blinds down and locking the doors and the windows nightly 
because he was afraid that someone would break in.  He also 
reported having much more problems with startle reflex.  The 
veteran indicated that he had never been hospitalized for his 
mental disorders.  The veteran reported ongoing dreams of 
10,000 killed during air attacks in "Death Valley" and 
indicated he witnessed civilians being killed as well.  He 
reported taking Paxil, Valium and Wellbutrin, which had been 
very helpful.  

The examination showed the veteran to be dressed casual and 
grooming was neat.  His attitude was positive.  Eye contact 
was direct and speech was coherent, but very tearful.  He 
reported sleep difficulty and experienced nightmares three to 
four times a week.  His appetite was described as normal and 
he weighted 230 pounds.  He denied having any visual 
hallucinations.  He did not have delusional thinking.  His 
mood during the interview was very anxious.  He appeared 
depressed along with having anxiety.  Intellect was above 
average and remote memory was excellent.  The examiner noted 
that the veteran had a difficult time with present memory.  
He could not do serials or recall and he got very frustrated 
with that.  He was able to identify the present president and 
all presidents since 1950.  He denied suicidal ideation and 
has never had any homicidal thoughts.  Judgment and insight 
appeared average.  

The examiner summarized by indicating that the veteran had 
persistent symptoms of increased arousal, difficulty falling 
asleep and staying asleep, irritability and outburst of anger 
that had increased greatly in the past year.  The veteran had 
difficulty concentrating, was hypervigilant, and had 
exaggerated startle response that had gotten progressively 
worse.  The Axis I diagnosis was PTSD with depression and 
anxiety; Axis III irritable bowel syndrome, degenerative 
brain changes.  It was also noted that the veteran could not 
socialize, was very frightened of losing his job, and his 
wife's illness was causing a lot of stress.  The veteran was 
assessed a Global Assessement of Functioning (GAF) score of 
45.

A VA PTSD assessment dated March 2001, which included 
testing, showed that the veteran was pleasant and cooperative 
throughout the session.  He was dressed casually and 
appropriately and he reported feeling on edge and nervous.  
His affect was consistent with this report.  He appeared to 
be of average intelligence with good insight and good 
judgment.  He complained of memory difficulties but no such 
difficulties were immediately evident during the interview.  
His memory was not formally assessed; however, his fund of 
information was adequate for the interview.  He showed no 
problem with concentration and his thought process and 
content were appropriate.  His rate and quality of speech 
were normal.  It was noted that the veteran experienced 
significant anxiety that did not appear accounted for by his 
PTSD and bipolar symptoms.  He reported experiencing 10 to 15 
panic attacks during the past month.  He denied that the 
panic attacks were accompanied or prompted by recollections 
of or reminders of his traumatic experiences.  In addition, 
he reported significant social phobia related to public 
speaking and again, this anxiety appeared distinct from both 
his PTSD and panic symptoms.  

Based on the self-report, the examiner concluded that the 
veteran met the criteria for PTSD and also appeared to 
experience significant anxiety that did not appear to be 
accounted for by PTSD as well as depressive and manic 
symptoms.  In addition to PTSD, he appeared to meet the 
diagnostic criteria for bipolar I disorder, recurrent, most 
recent episode mixed; panic disorder with agoraphobia; and 
social phobia.  The examiner also indicated that the veteran 
appeared to experience a substantial level of mood and 
anxiety symptoms.  At an additional evaluation that same 
month, the veteran reported having memory loss and fatigue.  
He reported having nightsweats and nightmares with difficulty 
sleeping.  He described having depression and anger.  He was 
noted to have a GAF of 50.  

In a VA progress note dated April 2001 the veteran complained 
of anxiety, panic attacks, and poor memory.  The veteran 
indicated that he received a letter that he may have been 
exposed to Sarin.  The examiner noted that the veteran was 
pleasant, interactive, with no clear deficits in 
conversation.  The impression was mild cognitive impairment, 
typical of mild case of problems typical of Gulf War 
veterans.  It was noted that the veteran had numerous 
physical complaints and likely had significant component of 
PTSD.

At an August 2001 VA neuropsychology consultation, the 
veteran reported progressive memory changes over the past 3-4 
years and indicated that he could not remember names and 
places and forgot conversations.  He reported depression and 
anxiety.  He denied suicidal thought or intent, citing his 
religious beliefs.  He stated that he was quite anxious at 
the start of his evaluation.  He reported his problems with 
panic attacks and did not sleep well.  He did mow the grass 
and enjoyed hunting in the fall.  
Testing results showed the veteran was alert and fully 
oriented to person, place, time and situation.  The veteran 
had average intelligence and displayed good expressive and 
receptive language functions and had no particular difficulty 
on visuospatial tasks requiring perception, discrimination 
and construction functions.  His reasoning, active thinking 
and problem solving functions were unimpaired.  Despite his 
memory concerns, on formal testing, he had no difficulty when 
asked to learn and remember new information.  His immediate 
and delay memories for both verbal and visual information 
were in the average range, consistent with his level of 
psychometric intelligence.  Whatever information he could not 
recall he quickly recognized when provided multiple choice 
options.  Two problem areas were identified.  First, on motor 
testing, he was bilaterally weak, and slow on tasks requiring 
psychomotor speed and fine motor coordination.  Second, 
psychologically, the veteran reported heightened levels of 
depression and anxiety as well as a tendency to channel life 
stress into increasing physical complaints and concerns.

In a letter to the veteran's employer dated September 2001 
from a VA counselor indicated that the veteran's physical and 
mental pain had increased in intensity in the past year and a 
half.  The counselor indicated that it was suggested to the 
veteran that he resign from his job, as he was physically and 
mentally unable to work.  

A November 2001 neuropsychological report from C.C.A., Ph.D., 
P.S.C. indicated that the veteran was evaluated in September 
2000 which produced an invalid profile on the PAI.  The 
current neuropsychological evaluation also revealed 
significant neuropsychological dysfunction, but evidence of 
reduced performance motivation invalidated the veteran's 
profile, rendering it uninterpretable.  The veteran's PAI 
profile suggested that he manifested very significant somatic 
complaints, which were excessive even when compared to 
clinical samples.  The veteran reported, as well, extreme 
levels of anxiety and posttraumatic stress.  He likely 
manifested reduced self-esteem and might be described as a 
moody individual who was prone to anger, and to express anger 
through physical aggression.  At the same time, he may be 
described as a relatively modest and unassuming individual 
who tended to be rather unassertive.  It was noted that the 
results did not rule out the possibility that the veteran 
manifested significant neuropsychological dysfunction.  Based 
on the results, it was not possible to draw any definitive 
conclusions with regard to his current neuropsychological 
status.

At his December 2001 VA examination for neurological 
disorders, the examiner noted that the veteran had 
considerable emotional distress, which had been labeled as 
PTSD.  The case was not supported that the veteran had a 
progressive cognitive disorder or memory loss.  Therefore, 
the examiner could not attribute the hypothetical cognitive 
or memory disorder to any cause, either to undiagnosed 
illness or to degenerative changes in the brain.  

At his June 2002 videoconference hearing, the veteran 
testified to anxiety attacks and past thoughts of hurting 
himself.  The veteran indicated that he liked to work by 
himself and did not like being in crowds.  He indicated he 
was married with a 10-year-old son.  He testified that he had 
trouble sleeping and had problems with anger.  The veteran 
indicated that he had trouble concentrating and had dreams 
about what happened in service.  

Criteria

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are applicable to this claim.  VCAA substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged. 
VCAA also eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 1991) and 
implementing regulations at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

With regard to the development that has been undertaken in 
this case, the record includes VA examinations dated February 
2001 and December 2001; June 2000 to September 2001 VA 
outpatient treatment records; September 2000 and November 
neuropsychological reports from C.C.A., Ph.D., P.S.C.; VA 
PTSD assessment dated in March 2001; transcript from June 
2002 video conference hearing.  No additional pertinent 
evidence has been identified by the veteran.  Additionally, 
the record shows that the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to the benefit at issue.  The discussion in 
the statement of the case has informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  In a letter of September 2001, the RO 
explained what information and evidence the veteran needed to 
substantiate his claim.  The letter also explained that VA 
would assist him and notified him that VA had requested 
copies of his VA treatment records from Lexington and 
Cincinnati.  Thus, the correspondence from the RO has 
informed the appellant and his representative of the evidence 
and information needed to substantiate the claim, and the 
correspondence has notified the appellant what VA would 
obtain and what the appellant needed to obtain.  Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  There is no 
reasonable possibility that further assistance would aid in 
substantiating the claim and, therefore, further development 
to meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A is 
not necessary.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's PTSD has been evaluated as 50 percent disabling 
pursuant to the criteria set out in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 50 percent rating is warranted where 
the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The highest rating, 100 percent, requires total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Analysis

A review of the medical evidence shows that the veteran's 
PTSD symptoms more nearly approximate the criteria for a 70 
percent evaluation.  While VA examinations and outpatient 
treatment records revealed no problems with neglect of 
personal appearance and hygiene, spatial disorientation, 
illogical, obscure or irrelevant speech, the February 2001 VA 
examination found the veteran to have PTSD with depression 
and anxiety.  VA outpatient treatment records have shown 
considerable anxiety with frequent panic attacks, depression, 
outbursts of anger, increased arousal, sleep difficulties, 
and irritability.  A December 2001 VA examination for 
neurological disorders, noted that the veteran had 
considerable emotional distress.  The veteran also 
demonstrated an exaggerated startle response and had problems 
with relationships with others.  While not all of the 
symptoms listed under the rating criteria have been 
documented, the disability picture associated with the 
veteran's PTSD more nearly approximates the criteria for a 70 
percent rating under Diagnostic Code 9411.

The veteran has been assessed GAF scores of 45 and 50.  The 
GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  A score of 41-50 is 
indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  In 
sum, resolving all reasonable doubt in the veteran's favor, 
under the particular facts of this case a 70 percent rating 
is warranted.

However, the preponderance of the evidence is against 
entitlement to a rating in excess of 70 percent under 
Diagnostic Code 9411.  The criteria for a 100 percent rating 
have not been met.  There is no persuasive evidence of gross 
impairment in thought processes or communication.  There was 
no evidence of persistent delusions or hallucinations at any 
of the medical evaluations or outpatient treatment records 
and there is no supporting evidence of total occupational and 
social impairment.  At an August 2001 VA neuropsychology 
consultation the veteran indicated that he was working and 
enjoyed hunting in the fall.  There is also no evidence of 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, or memory loss for 
names of close relatives, his own occupation or own name.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, while there has no 
doubt been some impact on employment, the record does not 
show that such impairment has reached the level of marked 
interference with employment.  Moreover, the record does not 
show that the PTSD disability has necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Entitlement to an increased rating to 70 percent for PTSD is 
granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

